PD-1344-15
                                         PD-1344-15                                     COURT OF CRIMINAL APPEALS
                                                                                                        AUSTIN, TEXAS
October 15, 2015
                                                                                      Transmitted 10/15/2015 3:00:14 PM
                                                                                        Accepted 10/15/2015 3:38:18 PM
                                                                                                         ABEL ACOSTA
                                    NO._______________                                                           CLERK
                       IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                                     AUSTIN, TEXAS

         JOSE E. DUQUE,                                §
             Appellant;                                §
                                                       §        COURT OF APPEALS
                                                       §        NO. 01-15-00014-CR

                       v.                              §
                                                       §        TRIAL COURT
                                                       §        No. 1363049-A
                                                       §
         THE STATE OF TEXAS,                           §
              Appellee.                                §



               MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
                     DISCRETIONARY REVIEW OF APPELLANT



         TO THE HONORABLE JUDGE OF SAID COURT:

                   COMES NOW Jose E. Duque, by and through the undersigned attorney, whom

         very respectfully states as follows:

                   1. On September 15, 2015, the First Court of Appeals For The First District of

                      Texas issued a Non Published, per curiam, “Memorandum Opinion” in Ex

                      Parte Jose E. Duque, cause number NO. 01-15-00014-CR.

                   2. Appellant’s Petition for Discretionary Review is due on October 15th, 2015.

                   3. Pursuant to Rule 68.2(c) of the Texas Rules of Appellate Procedure, the

                      Petitioner respectfully requests a thirty (30) day extension to file his Petition

                      for Discretionary Review (PDR).

                   4. There have been no previous extensions to file the PDR in this cause.
       5. Appellant relies on the following facts as good cause for the requested

          extension:

              a)       During the last 30 days, counsel was actively working on another

          case that had a Sentencing Hearing scheduled for October 7th, 2015 in the

          United States District Court for the Middle District of Florida, Tampa

          Division: U.S.A. v. Jose A. Rincon-Martinez, Criminal No.: 13:CR: 00332.

              b)       Counsel also have been preparing for a Suppression Hearing that is

          currently scheduled for October 27th, 2015 in the United States District Court

          for the District of Puerto Rico: U.S.A. v. Enrique Colon-Villegas, Criminal

          No. 14-592 (DRD).

       6. As a result, counsel has not had sufficient time to prepare an adequate Petition

          in this case.

       7. This extension is not sought for purpose of delay.

       WHEREFORE, PREMISES CONSIDERED, Petitioner prays that this Court

grant this Motion for Extension of Time to file Petitioner’s Petition for Discretionary

Review.

                                             Respectfully submitted,



                                             __/s/ Octavio M. Rivera-Bujosa___
                                             OCTAVIO M. RIVERA-BUJOSA
                                             State Bar Number: 24081261
                                             RIVERA Y BUJOSA LAW OFFICE
                                             333 Simonton Street
                                             Conroe, Texas 77301
                                             Phone: (832) 296-6048
                                             Fax: (936) 756-5961


                                                                                        2
                            CERTIFICATE OF SERVICE


      This is to certify that copies of the above-entitled and numbered petition for

review have been served on both the District Attorney of Harris County, Texas,

and the State Prosecuting Attorney, by delivery of a true copy to them on the 15th

day of October, 2015, by electronic service




                                         _/s/ Octavio M. Rivera-Bujosa____
                                         OCTAVIO M. RIVERA-BUJOSA
                                                Attorney for Petitioner




                                                                                  3